Exhibit 10.1

SNAP-ON INCORPORATED

2001 INCENTIVE STOCK AND AWARDS PLAN

(Amended and Restated as of April 27, 2006)

[Section 14(t) further amended on August 6, 2009]

1. Purpose and Construction.

(a) Purpose. The Snap-on Incorporated 2001 Incentive Stock and Awards Plan has
two complementary purposes: (i) to attract and retain outstanding people as
officers, directors and employees and (ii) to increase shareholder value. The
Plan will provide participants incentives to increase shareholder value by
offering the opportunity to acquire shares of the Company’s common stock,
receive monetary payments based on the value of such common stock, or receive
other incentive compensation, on the potentially favorable terms that this Plan
provides.

(b) Definitions. All capitalized terms used in this Plan have the meanings given
in Section 14.

2. Administration.

(a) Committee Administration. The Committee has full authority to administer
this Plan, including the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect, and (iv) make all other
determinations necessary or advisable for the administration of this Plan. A
majority of the members of the Committee will constitute a quorum, and a
majority of the Committee’s members must make all determinations of the
Committee. The Committee may make any determination under this Plan without
notice or meeting of the Committee by a writing that a majority of the Committee
members have signed. All Committee determinations are final and binding.
Notwithstanding the foregoing, the Board of Directors will approve grants of
Awards to Non-Employee Directors. With respect to Awards to Non-Employee
Directors, all references to the Committee in this Plan shall include the Board.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company any or all of the authority and responsibility of
the Committee. However, no such delegation is permitted with respect to
individuals who are Section 16 Participants at the time any such delegated
authority or responsibility is exercised. The Board also may delegate to another
committee of the Board consisting entirely of Non-Employee Directors any or all
of the authority and responsibility of the Committee with respect to individuals
who are Section 16 Participants. If the Board has made such a delegation, then
all references to the Committee in this Plan include such other committee or one
or more officers to the extent of such delegation.

(c) No Liability. No member of the Committee, and no officer to whom a
delegation under subsection (b) has been made, will be liable for any act done,
or determination made, by the individual in good faith with respect to the Plan
or any Award. The Company will indemnify and hold harmless such individual to
the maximum extent that the law and the Company’s bylaws permit.

3. Eligibility. (a) The Committee may designate from time to time the
Participants to receive Awards under this Plan. The Committee’s designation of a
Participant in any year will not require the Committee to designate such person
to receive an Award in any other year. The Committee may consider such factors
as it deems pertinent in selecting a Participant and in determining the types

 

A-1

 

 



--------------------------------------------------------------------------------

and amounts of Awards. In making such selection and determination, factors the
Committee may consider include: (a) the Company’s financial condition;
(b) anticipated profits for the current or future years; (c) the Participant’s
contributions to the profitability and development of the Company; and (d) other
compensation provided to the Participant.

4. Types of Awards.

(a) Discretionary Grants of Awards. Subject to the terms of this Plan, the
Committee has full power and authority to: (i) determine the type or types of
Awards to be granted to each Participant; (ii) determine the number of Shares
with respect to which an Award is granted to a Participant, if applicable; and
(iii) determine any terms and conditions of any Award granted to a Participant.
Awards under this Plan may be granted either alone or in addition to, in tandem
with, or in substitution for any other Award (or any other award granted under
another plan of the Company or any Affiliate). Tandem Awards may be granted
either at the same time as, or at different times from, the grant of the other
Awards (or awards) to which they relate.

(b) Grants to Non-Employee Directors. The Board will approve the grant of Awards
to Non-Employee Directors. Subject to the terms of this Plan, the Board has full
power and authority to: (i) determine the type or types of Awards to be granted
to each Non-Employee Director; (ii) determine the number of Shares with respect
to which an Award is granted to a Non-Employee Director, if applicable; and
(iii) determine any terms and conditions of any Award granted to a Non-Employee
Director. Awards under this Plan to Non-Employee Directors may be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
(or any other award granted under another plan of the Company or any Affiliate).
Tandem Awards may be granted either at the same time as, or at different times
from, the grant of the other Awards (or awards) to which they relate.
Notwithstanding the foregoing, Non-Employee Directors may not be granted an
Award that consists of, in whole or in tandem with another type of Award, an
annual incentive award.

5. Shares Reserved under this Plan.

(a) Plan Reserve. On April 27, 2001, the Company’s shareholders approved this
Plan, under which an aggregate of 5,000,000 Shares were then reserved for
issuance. Effective upon approval of this Plan, as amended and restated, by the
Company’s shareholders at a meeting duly called and held on April 27, 2006, an
additional 2,800,000 Shares will be reserved for issuance under this Plan.
However, not more than 7,800,000 of the reserved Shares may be issued pursuant
to incentive stock options. The number of Shares reserved for issuance under
this Plan shall be reduced only by the number of Shares delivered in payment or
settlement of Awards. As to Awards that are (i) Restricted Stock,
(ii) Performance Shares, or (iii) Performance Units that are paid in Shares or
the value of which is based on the Fair Market Value of Shares, the Company may
not issue, or make payments as to, more than 3,800,000 Shares in the aggregate.
The limitations of this subsection are subject to adjustments as provided in
Section 12.

(b) Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares or payment of cash
under the Award, then the Shares subject to, reserved for or delivered in
payment in respect of such Award may again be used for new Awards under this
Plan as determined under subsection (a), including issuance as Restricted Stock
or pursuant to incentive stock options. If Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, or if previously owned Shares are delivered to the
Company in payment of the exercise price of an Award, then the Shares subject
to, reserved for or delivered in payment in respect of such Award may again be
used for new Awards under this Plan as determined under subsection (a),
including issuance as Restricted Stock, but such shares may not be issued
pursuant to incentive stock options.

 

A-2

 

 



--------------------------------------------------------------------------------

(c) Addition of Shares from Predecessor Plan. After April 27, 2001, if any
Shares subject to awards granted under the Amended and Restated Snap-on
Incorporated 1986 Incentive Stock Program would again become available for new
grants under the terms of such prior plan if the prior plan were still in
effect, then those Shares will be available for the purpose of granting Awards
under this Plan, thereby increasing the Shares available under this Plan as
determined under the first sentence of subsection (a). Any such Shares will not
be available for future awards under the terms of the Amended and Restated
Snap-on Incorporated 1986 Incentive Stock Program.

(d) Participant Limitations. Subject to adjustment as provided in Section 12, no
Participant may be granted Awards under this Plan that could result in such
Participant: (i) receiving in any single fiscal year of the Company Options for
more than 1,000,000 Shares, (ii) receiving Awards of Restricted Stock in any
single fiscal year of the Company relating to more than 200,000 Shares,
(iii) receiving Performance Shares in any single fiscal year of the Company
relating to more than 100,000 Shares; (iv) receiving Awards of Performance Units
in any single fiscal year of the Company, the value of which is based on the
Fair Market Value of Shares, relating to more than 100,000 Shares; or
(v) receiving an annual incentive award in any single fiscal year of the Company
that is more than $3,000,000. In all cases, determinations under this Section 5
should be made in a manner that is consistent with the exemption for
performance-based compensation that Code Section 162(m) provides.

6. Options.

(a) Eligibility. The Committee may grant Options to any Participant it selects.
The Committee must specify whether the Option is an incentive stock option or a
nonqualified stock option, but only employees of the Company or a Subsidiary may
receive grants of incentive stock options.

(b) Exercise Price. For each Option other than Director Options, the Committee
will establish the exercise price, which may not be less than the Fair Market
Value of the Shares subject to the Option as determined on the date of grant.

(c) Terms and Conditions of Options. An option will be exercisable at such times
and subject to such conditions as the Committee specifies, except that the
Option must terminate no later than 10 years after the date of grant. In all
other respects, the terms of any incentive stock option should comply with the
provisions of Code section 422 except to the extent the Committee determines
otherwise.

(d) Terms and Conditions of Non-Employee Director Options. Grants of stock
options to Non-Employee Directors (“Director Options”) will, except as otherwise
provided, terminate upon the earliest of: (i) 10 years from the date of grant;
(ii) if the Director is at least age 65 or has completed six years of service,
three years after the Director ceases to serve on the Board for any reason other
than death; (iii) if the Director is not age 65 and has not completed six years
of service, six months after the Director ceases to serve on the Board for any
reason other than death of the Director; or (iv) 12 months after the date of
death if the Director should die while serving, or within any period after
termination of his or her service during which the Director Option was
exercisable. For each Director Option, the Board will establish the exercise
price, which may not be less than the Fair Market Value of the Shares subject to
the Director Option as determined on the date of grant.

7. Performance and Stock Awards.

(a) Eligibility for Performance and Stock Awards. The Committee may grant awards
of Restricted Stock, Performance Shares or Performance Units to Participants the
Committee selects.

 

A-3

 

 



--------------------------------------------------------------------------------

(b) Terms and Conditions. Each award of Restricted Stock, Performance Shares or
Performance Units may be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, a condition that one or
more Performance Goals be achieved for the Participant to realize all or a
portion of the benefit provided under the Award. However, except for Awards made
to Non-Employee Directors, an award of Restricted Stock that requires the
achievement of Performance Goals must have a restriction period of at least one
year, and an award of Restricted Stock that is not subject to Performance Goals
must have a restriction period of at least three years. Notwithstanding the
foregoing, the Committee may provide that the restrictions imposed on Restricted
Stock are accelerated, and that all or a portion of the Performance Goals
subject to an Award are deemed achieved, upon a Participant’s death, disability
or retirement. The Committee may determine to pay Performance Units in cash, in
Shares, or in a combination of cash and Shares.

8. Annual Management Incentive Awards. The Committee may grant annual incentive
awards each year to such executive officers of the Company as it selects. The
Committee will determine all terms and conditions of the annual incentive award.
However, the Committee must require that payment of all or any portion of the
amount subject to the annual incentive award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period the
Committee specifies. An annual incentive award must relate to a period of at
least one year except that, if the award is made at the time of commencement of
employment with the Company or on the occasion of a promotion, then the award
may relate to a period shorter than one year.

9. Transferability. Each Award granted under this Plan is not transferable other
than by will or the laws of descent and distribution, except that a Participant
may, to the extent the Committee allows and in a manner the Committee specifies
designate in writing a beneficiary to exercise the Award after the Participant’s
or Non-Employee Director’s death.

10. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

(a) Term of Plan. This Plan will terminate, and no Award may be granted, more
than ten (10) years after the Effective Date, unless the Board earlier
terminates this Plan pursuant to subsection (b).

(b) Termination and Amendment. The Board may amend, alter, suspend, discontinue
or terminate this Plan at any time, subject to the following limitations:

(i) the provisions of Section 6(d) may not be amended more than once every six
(6) months other than to comport with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules promulgated
thereunder;

(ii) shareholders must approve any amendment of this Plan if required by:
(A) the rules and/or regulations promulgated under Section 16 of the Exchange
Act (for this Plan to remain qualified under Rule 16b-3), (B) the Code or any
rules promulgated thereunder (to allow for incentive stock options to be granted
under this Plan or to enable the Company to comply with the provisions of
Section 162(m) of the Code so that the Company can deduct compensation in excess
of the limitation set forth in that section), or (C) the listing requirements of
the New York Stock Exchange or any principal securities exchange or market on
which the Shares are then traded (to maintain the listing or quotation of the
Shares on that exchange); and

 

A-4

 

 



--------------------------------------------------------------------------------

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 5(a)
or 5(d) (except as permitted by Section 12); (B) an amendment to shorten the
restriction periods specified in Section 7(b); or (C) an amendment to the
provisions of Section 10(e).

(c) Amendment, Modification or Cancellation of Awards. Except as provided in
subsection (e) and subject to the requirements of this Plan, the Committee may
modify or amend any Award or waive any restrictions or conditions applicable to
any Award or the exercise of the Award, and the terms and conditions applicable
to any Awards may at any time be amended, modified or canceled by mutual
agreement between the Committee and the Participant or any other persons as may
then have an interest in the Agreement, so long as any amendment or modification
does not increase the number of Shares issuable under this Plan (except as
permitted by Section 12).

(d) Survival of Committee Authority and Awards. Notwithstanding the foregoing,
the authority of the Committee to administer this Plan and modify or amend an
Award may extend beyond the date of this Plan’s termination. In addition,
termination of this Plan will not affect the rights of Participants with respect
to Awards previously granted to them, and all unexpired Awards will continue in
force and effect after termination of this Plan except as they may lapse or be
terminated by their own terms and conditions.

(e) Repricing Prohibited. Notwithstanding anything in this Plan to the contrary,
and except for the adjustments provided in Section 12, neither the Committee nor
any other person may decrease the exercise price for any outstanding Option
granted under this Plan after the date of grant nor allow a Participant to
surrender an outstanding Option granted under this Plan to the Company as
consideration for the grant of a new Option with a lower exercise price.

(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it determines is necessary or appropriate for such purposes. Any
such amendment, restatement or alternative versions that the Committee approves
for purposes of using this Plan in a foreign country will not affect the terms
of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 10(b)(iii).

11. Taxes. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan after
giving the person entitled to receive such amount or Shares notice as far in
advance as practicable, and the Company may defer making payment or delivery if
any such tax may be pending unless and until indemnified to its satisfaction.
The Committee may permit a Participant to pay all or a portion of the federal,
state and local withholding taxes arising in connection with (a) the exercise of
a nonqualified stock option, (b) a disqualifying disposition of Shares received
upon the exercise of an incentive stock option, or (c) the lapse of restrictions
on Restricted Stock, by electing to (i) have the Company withhold Shares
otherwise issuable under the Award, (ii) tender back Shares received in
connection with such Award or (iii) deliver other previously owned Shares, in
each case having a Fair Market Value equal to the amount to be withheld.
However, the amount to be withheld may not exceed the total minimum federal,
state and local tax withholding obligations associated with the transaction. The
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Committee requires. The Fair Market
Value of fractional Shares remaining after payment of the withholding taxes may
be paid to the Participant in cash.

 

A-5

 

 



--------------------------------------------------------------------------------

12. Adjustment Provisions; Change of Control.

(a) Adjustment of Shares. In the event of any Change in Capitalization, a
proportionate substitution or adjustment may be made in (i) the aggregate number
and/or kind of shares or other property reserved for issuance under the Plan and
(ii) the number, kind and/or exercise price of shares or other property to be
delivered under the Plan, in each case as may be determined by the Committee in
its sole discretion. Such other proportionate substitutions or adjustments may
be made as shall be determined by the Committee in its sole discretion. “Change
in Capitalization” means any increase, reduction, change or exchange of shares
of Common Stock for a different number or kind of shares or other securities or
property by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, issuance of warrants or rights, stock dividend,
stock split or reverse stock split, combination or exchange of shares,
repurchase of shares, change in corporate structure or otherwise; or any other
corporate action, such as declaration of a special dividend, that affects the
capitalization of the Company.

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance or
assumption of awards upon such terms and conditions as it may deem appropriate.

(c) Change of Control. Except to the extent the Committee provides a result more
favorable to holders of Awards, upon the occurrence of a Change of Control,

(i) all outstanding Options shall vest automatically;

(ii) the restrictions on Restricted Stock shall lapse;

(iii) within ten days following the Change of Control, the Company shall pay
each holder for each Performance Share and/or Performance Unit the amounts that
have been earned but not yet paid;

(iv) each annual incentive award which has not yet been earned as of the Change
of Control shall be deemed to have been earned pro rata as if the Performance
Goals were attained as of the Change of Control, by taking the product of
(A) the Participant’s maximum award opportunity for the fiscal year and (B) a
fraction, the numerator of which is the number of full or partial months that
have elapsed from the beginning of the fiscal year to the date of the Change of
Control and the denominator of which is 12, and within ten days following the
Change of Control, the Company shall pay each holder of such an annual incentive
award, in full settlement thereof, an amount in cash equal to the value of such
pro rata award;

(v) within ten days following the Change of Control, the Company shall pay to
each holder of an annual incentive award that has been earned but not yet paid,
in full settlement thereof, an amount in cash equal to the value of such award;
and

(vi) within ten days following the Change in Control, the Company shall pay to
each holder of an Award with respect to which dividend equivalents or similar
amounts have been credited and not yet paid pursuant to any other provision of
this Section 12(c), a cash payment equal to the value of such dividend
equivalents or similar amounts.

 

A-6

 

 



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Other Terms and Conditions. The grant of any Award under this Plan may also
be subject to other provisions (whether or not applicable to the Award awarded
to any other Participant) as the Committee determines appropriate, including,
without limitation, provisions for:

(i) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

(ii) the purchase of Shares under Options in installments;

(iii) the payment of the purchase price of Options by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, or by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;

(iv) provisions giving the Participant the right to receive dividend payments or
dividend equivalent payments with respect to the Shares subject to the Award
(both before and after the Shares subject to the Award are earned, vested or
acquired), which payments may be either made currently or credited to an account
for the Participant, and may be settled in cash or Shares, as the Committee
determines;

(v) restrictions on resale or other disposition; and

(vi) compliance with federal or state securities laws and stock exchange
requirements.

(b) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Committee may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(c) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant, or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.

(d) Requirements of Law. The granting of Awards under this Plan and the issuance
of Shares in connection with an Award are subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required. Notwithstanding any other provision of
this Plan or any award agreement, the Company has no liability to deliver any
Shares under this Plan or make any payment unless such delivery or payment would
comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.

 

A-7

 

 



--------------------------------------------------------------------------------

(e) Governing Law. This Plan, and all agreements under this Plan, should be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles, except for corporate law
matters which are governed by the laws of the State of Delaware. Any legal
action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in a
court sitting in the County of Kenosha, or the Federal District Court for the
Eastern District of Wisconsin sitting in the County of Milwaukee, in the State
of Wisconsin.

(f) Severability. If any provision of this Plan or any award agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, award agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.

14. Definitions. Capitalized terms used in this Plan have the following
meanings:

(a) “Affiliates” means any corporation, partnership, joint venture, or other
entity during any period in which the Company owns, directly or indirectly, at
least twenty percent (20%) of the equity, voting or profits interest, and any
other business venture that the Committee designates in which the Company has a
significant interest, as the Committee determines in its discretion.

(b) “Award” means grants of Options, Performance Shares, Performance Units,
Restricted Stock or an annual incentive award under this Plan.

(c) “Board” means the Board of Directors of the Company.

(d) For purposes of this Plan, a “Change of Control” shall be deemed to have
occurred on the first to occur of any one of the events set forth in the
following paragraphs:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its COC
Affiliates) representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding voting securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 25, 2002,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds ( 2/3 ) of the directors then still
in office who either were directors on January 25, 2002 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

A-8

 

 



--------------------------------------------------------------------------------

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its COC Affiliates)
representing 25% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
voting securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 75% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

For purposes of this definition of Change of Control, “COC Affiliate” shall have
the meaning of “affiliate,” as set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act; “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Company
or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its COC Affiliates,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company or (v) any individual, entity or group which
is permitted to, and actually does, report its Beneficial Ownership on Schedule
13G (or any successor schedule); provided that if any such individual, entity or
group subsequently becomes required to or does report its Beneficial Ownership
on Schedule 13D (or any successor schedule), such individual, entity or group
shall be deemed to be a Person for purposes hereof on the first date on which
such individual, entity or group becomes required to or does so report
Beneficial Ownership of all of the voting securities of the Company Beneficially
Owned by it on such date.

 

A-9

 

 



--------------------------------------------------------------------------------

(e) “Change of Control Price” means the higher of (i) the Fair Market Value of
the Shares, as determined on the date of the Change of Control; or (ii) the
highest price per Share paid in the Change of Control transaction.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(g) “Committee” means the Organization and Executive Compensation Committee of
the Board (or such successor committee with the same or similar authority),
which must be composed of not less than two Directors, each of whom must qualify
as an “outside director” within the meaning of Code Section 162(m) and as a
“non-employee director” within the meaning of Rule 16b-3.

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Snap-on Incorporated, a Delaware corporation, or any
successor to Snap-on Incorporated, a Delaware corporation.

(j) “Director” means a member of the Board, and “Non-Employee Director” means a
member of the Board who is not also an employee of the Company or its
Affiliates.

(k) “Effective Date” means the date the Company’s shareholders approve this
Plan.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(m) “Fair Market Value” means, per Share on a particular date, the last sales
price on such date on the national securities exchange on which the Common Stock
is then traded, as reported in The Wall Street Journal, or if no sales of Common
Stock occur on the date in question, on the last preceding date on which there
was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that market, will be
used. If the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Committee, in
its discretion, will be used.

(n) “Option” means the right to purchase Shares at a stated price. “Options” may
either be “incentive stock options” which meet the requirements of Code section
422, or “nonqualified stock options” which do not meet the requirements of Code
section 422.

(o) “Participant” means an officer or other employee of the Company or its
Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a Director, who the Committee designates to
receive an Award under this Plan.

(p) “Performance Goals” means any goals the Committee establishes that relate to
one or more of the following with respect to the Company or any one or more
Subsidiaries or other business units: revenue; cash flow; net cash provided by
operating activities; net cash provided by operating activities less net cash
used in investing activities; cost of goods sold; ratio of debt to debt plus
equity; profit before tax; gross profit; net profit; net sales; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; Fair Market Value of Shares; basic earnings per share; diluted
earnings per share; return on shareholder equity; average accounts receivable
(calculated by taking the average of accounts receivable at the end of each
month); average inventories (calculated by taking the average of inventories at
the end of each month);

 

A-10

 

 



--------------------------------------------------------------------------------

return on average total capital employed; return on net assets employed before
interest and taxes; economic value added; return on year-end equity; and/or in
the case of Awards that the Committee determines will not be considered
“performance-based compensation” under Code section 162(m), such other goals as
the Committee may establish in its discretion.

(q) “Performance Shares” means the right to receive Shares to the extent the
Company or Participant achieves certain goals that the Committee establishes
over a period of time the Committee designates consisting of one or more full
fiscal years of the Company, but not in any event more than five years.

(r) “Performance Units” means the right to receive monetary units with a
designated dollar value or monetary units the value of which is equal to the
Fair Market Value of one or more Shares, to the extent the Company or
Participant achieves certain goals that the Committee establishes over a period
of time the Committee designates consisting of one or more full fiscal years of
the Company, but in any event not more than five years.

(s) “Plan” means this Snap-on Incorporated 2001 Incentive Stock and Awards Plan,
as amended from time to time.

(t) [Superseded as of August 6, 2009] [“Restricted Stock” means Shares that are
subject to a risk of forfeiture and/or restrictions on transfer, which may lapse
upon the achievement or partial achievement of Performance Goals during the
period specified by the Committee and/or upon the completion of a period of
service, as determined by the Committee.]

(t) [Amended language adopted August 6, 2009] “Restricted Stock” means Shares or
units that are subject to a risk of forfeiture and/or restrictions on transfer,
which may lapse upon the achievement or partial achievement of Performance Goals
during the period specified by the Committee and/or upon the completion of a
period of service, as determined by the Committee. Restricted Stock awards may
consist of shares issued subject to forfeiture if specified conditions are not
satisfied (“Restricted Stock Shares”) or agreements to issue Shares in the
future if specified conditions are satisfied (“Restricted Stock Units”).

(u) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(v) “Share” means a share of Common Stock.

(w) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations (other than the last
corporation in the chain) owns stock possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.

*****

 

A-11